Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yvonne Shyntum on 2/24/2021.

The application has been amended as follows: 
	In claim 1, please insert a --:-- directly after “comprising”.

	In claim 1, please insert --to form an extruded tube-- directly after “and a mandrel”.
	In claim 1, please insert --extruded-- directly after “radially expanding the”.
	In claim 1, please insert --or copolymer-- directly after “melt temperature of the polymer”.
	In claim 1, please insert --thereby forming the tube of claim 17-- directly after “away from the extruder”.
	In claim 3, please replace [cooling] with --cold water--.
	In claim 3, please insert --and less than or equal to 24 feet (7.3 meters)-- directly after “longer than 2 feet (0.61 meters)”.

	In claim 6, please replace [cooling] with --cold water--.
	In claim 6, please replace [6 to 7.3 meters] with --6.1 to 7.3 meters--.
	In claim 7, please insert --extruded-- directly before “tube”.
	In claim 8, please replace [claim 2] with --claim 1--.
	In claim 10, please replace [claim 9] with --claim 7--.
	In claim 10, please replace [air pressure is] with --pressurized air has a pressure--.
	In claim 11, please insert --extruded-- directly before “tube”.
	In claim 12, please insert --molten-- directly before “tube”.
	In claim 17, please replace [the process comprising] with --a process comprising--.
	In claim 17, please insert --to form an extruded tube-- directly after “and a mandrel”.
	In claim 17, please insert --extruded-- directly after “radially expanding the”.
	In claim 17, please insert --or copolymer-- directly after “melt temperature of the polymer”.
	In claim 17, please insert --thereby forming the tube-- directly after “away from the extruder”.
	In claim 21, please replace [±0.003”] with --[±0.003 inches]--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest the tube of poly-4-hydroxybutyrate or a copolymer thereof having an inner and outer diameter and a tensile strength greater than 50 MPa but less than 2 GPa or an elongation to break of 30%-1100%. The closest prior art of record is Rizk. However, as .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
Claim 17 is allowable. The restriction requirement, as set forth in the Office action mailed on 5/18/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 1, 3-12 and 14-16 is withdrawn.  Claims 1, 3-12 and 14-16, directed to a distinct invention are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Conclusion
	Claims 1, 3-12 and 14-21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ROBERT S WALTERS JR/
February 24, 2021Primary Examiner, Art Unit 1796